Title: To Thomas Jefferson from Peregrine Fitzhugh, 2 December 1807
From: Fitzhugh, Peregrine
To: Jefferson, Thomas


                        
                            Sir
                            
                            Sodus Onto. County St. of N.Y. Decr 2d. 1807.
                        
                        The occasion will I hope be a sufficient apology for this Letter which might on any other be deemed
                            presumptuous and obtrusive. From the last Accounts we have received the aspect of our public affairs in which are
                            materially involv’d those of this part of the Country appears to be getting every day more gloomy; and altho I say and do
                            every thing in my power to check the growing Fears of my Family and neighbours from their exposed situation, yet I confess
                            my own feelings abstracted from those arising out of their uneasiness are not of the most pleasant kind—If we had Arms
                            and Amunition we might possibly young as we are be competent to our own Protection; but far otherwise in our present
                            State—I am informed our Committee have lately recd. a Letter from the Executive of our State making an offer of arms
                            and amunition provided two or three Individuals would become responsible for their safe return; a proposition so
                            unreasonable that a compliance with it could scarcely have been expected. We are therefore destitute of Arms and it is well
                            ascertain’d if every pound of Powder from every Store in the Country was collected there would not be enough to furnish
                            even the few Fowling Pieces and Rifles that are among us with one round each. On the other hand our Canadian neighbours
                            ever since the Outrage that render’d a rupture betwixt us probable, have been preparing with great activity and are well
                            suplied. One of the Oswego Schooners touched here a few days ago in her return from Niagara: while there three of the
                            Kings Vessels arrived and landed 3,000 Stands of Arms 1500 for the Militia and 1500 for the Garrison with a vast quantity
                            of other military Stores, the Captain also states it was confidently asserted that the Indians at the Land of the Lake
                            were forming themselves into Corps for the purpose of cooperating with the British either in Attack or defence—Situated
                            then as we are easy would it be for 2 or 3 or even 1,000 Canadians aided by a few hundred Indians to overrun and devastate
                            all the Counties of this State north & west of the Alleghany Mountain; for with ten times their number of men what sort
                            of a defence could be expected without Arms? and would it not be their policy if they apprehended an invasion and meant to
                            make a serious resistance, to do so for the purpose of retarding the progress of an invading army and rendering their
                            approach more difficult? Would it not be their policy to take possession of these Counties and drive and carry off all the
                            Stock and other provision in their Power, and destroying what they could not remove as a measure calculated to weaken us
                            and strengthen themselves? Would it not be policy in them even to make their first stand in an advan’d position of our
                            Country and by disputing every Inch of Ground in their retreat, keep the war as long out of their own as possible? Such
                            things with an active and enterprizing Commander are more than possible, especially when we consider their vigorous
                            preparations with a piece of information we recd. a few weeks since and then thought nothing more than Gasconade. A
                            very respectable Trader (a native of Connecticut) who resides and has a Store within a few miles of the old Indian Chief
                            Brandt was forc’d into our harbour abt. the 1st. of last month by Stress of weather, and I invited him while detained to
                            take a  at my house for which he appeared grateful. I found him sensible
                            and communicative,  In the course of our conversations he warmly urged the propriety of our being on
                                our guard and not counting too much on the power of our Country, that altho the Conquest of Canada would be
                            certain and easy, yet much mischief might be done before an invading Army could approach. that a few days before he left
                            home, Brandt returned from a visit to the Governor at York and seem’d delighted at the prospect of being once more on his
                            old fighting grounds declaring that in four weeks after war was declared there should not be one white Inhabitant betwixt
                            niagara and the Mohawk. It is certainly the part of a wise and vigilant Government to guard as far as in their power
                            against possible Evils, especially where the Lives & property of so large a portion of their Citizens are at stake: but
                            what seems to be the policy of ours? I mean our State Government for I trust that of the General Government will be more
                            enlarged—Because a few Individuals will not consent to jeopardize their whole property by a securityship for perhaps more
                            than its amount upon a most precarious tenure, a whole Community are to be left in a defenceless and unprotected State, at
                            the mercy of a savage and merciless Foe & with no other than the dreadful alternative of either flying from their all to
                            hear the cries of their Children around them for Brant is waiting with resignation to meet at the Head of their respective
                            Families the Tomahawk and Scalping knife. If such is the protection which Republican Governments afford their Citizens,
                            then God help them I say. We will however not yet despair, confiding in the wisdom, justice, and energy of our General
                            Government—We flatter ourselves an equal protection of the whole Union will be deemed an
                            indispensable duty and before a War actually commences that effectual measures will be taken for the safety of those parts
                            most vulnerable. especially to a Foe whose mode of warfare is well known—So much for the general danger but We who
                            are situated on the extreeme Fronter—along the shores of Ontario,
                            have still other distresses to encounter. You will possably recollect the sufferings of those who occupied the Shores of the
                            Chesapeake and other navigable waters during the last War. How their property was plundered, their Houses burnt and
                            themselves insulted and abused not unfrequently murder’d. To all those shall we be subject unless the Arm of our Country is
                            kindly stretched forth to save us. Yes Sir 20 or 30 Indians or other persons perhaps not less savage might with ease break up all the infant, but growing Settlements on the
                            borders of this Lake, marking their progress with blood and carnage, and effect it too before the last could possibly hear
                            of the disasters of the first, such is the difficulty of communication from the extensive intervals of wilderness betwixt
                            them—a few Men, say a Captain or even Subalterns command at 3 or 4 points of the Lake would secure the whole against such
                            depradations and we cannot but indulge the consoling hope that in the arrangement for general defence our particular &
                            deplorable situation will not be overlook’d. Where there is danger it is natural for every one to
                            think his own situation the most exposed but in the present instance we may fairly deem ours so, because possessing the
                            best harbor on the south side of the Lake, the Enemy’s Vessels may some times be compel’d as they now frequently are, to
                            take shelter in it from the Storm when without some protection We shall be subject to all the Evils I have enumerated—Should a war take place and the conquest of Canada become an Object, it may be found expedient to have two or three places
                            of deposit on the Lake for the convenience and facility of supplying an Army; in such case this would certainly be one of
                            the most eligible situations, both from the advantage as harbor and its contiguity to the Counties of Ontario, Seneca, and
                            Cayuga and these immediately back of them all loaded with provision of every kind: to this subject however the attention
                            of our Government will I doubt not be in proper season directed—I cannot close my Letter long as it is, without a Word or
                            two on another Subject—When I last had the honor of communicating with you, our Sentiments were in Unison with each
                            other: they have I trust not since materially varied. It is true I have been called a Federalist, and feel a pride in
                            being so: but my Federalism is firmed in those principles which
                            dictated the correct and memorable declaration that we were all Federalists all republicans, and not on those which blindly
                            and wickedly condemn every republican measure whether right or wrong—Uninfluencd by any such prejudice, and far removed
                            from the noise and bustle of the great World, I have an opportunity as far as my judgment will permit of trying the
                            measures of my Government as they come before me on the Scale of their own Merits—In doing so, I have found much to
                            admire and some things to disapprove but can upon the whole in the
                            language of truth and sincerity declare that in yours I have
                            traced with pleasure the progress of a virtuous and enlighten’d Administration—With those Sentiments and those of the
                            highest personal respect and Esteem I have the honor to be Sir Yr. most obedient & most Humble Servant
                        
                            Peregne Fitzhugh
                            
                        
                        
                            Decr. 3d. Last evening another Oswego Vessel ran into our harbor. The Capt. says in his passage down
                                the Lake he fell in with and spoke the British Arm’d Ship Earl of Moira of 14 Guns, whose Capt. informed him that his vessel had been dismasted and laid up for the Winter, but from some late accounts had been refitted in haste and was then
                                charged with dispatches of importance for York & Niagara. Our Capt. further states that every thing seemed to be
                                in Motion at those places when he left them, that at York upwards of 200 Persons were in prison for having refused to
                                take the oath of allegiance, that Brandt had declared openly in favor of the British and had been  with Red Jacket whom he attempted to
                                assassinate under the pretext of wishing to shake hands with him (having a Dirk conceald under his Blanket, that Red Jacket became aware of his design with his Rifle cocked
                                & presented declared if he advanced one Step nearer to him, he was a dead Man, that 3 days
                                after Brandt died, very suddenly, some said of an Apoplexy, some of poisen—I give the above as I have just recd. it. If the latter part of it be true I doubt whether it
                                would be of any advantage to us. The advancd age and inebriety
                                of Brandt must have renderd him a contemptible Foe at least in the Field—and his place would probably be supplied by
                                a more young and vigorous Leader.
                        
                    